DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “to increase a closing torque on the pawl assembly due to the force applied by the ratchet and urge the pawl assembly towards the ratchet releasing position”. This is in conflict with the specification as well as the limitation recited in claim 3 of “said deformation causes an increase in a closing torque on the pawl assembly due to the force applied by the ratchet to urge the pawl assembly towards the ratchet checking position”. “The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US-7926858-B2) in view Nishio (US-20160290021-A1).

With regards to claim 1, Otsuka disclose-s a closure latch assembly (20 Figure 1) comprising: 
a housing (22 Figure 2); 
a ratchet (26 Figure 2) pivotably mounted in said housing for pivoting movement between a first striker capture position (Figure 2), a second striker capture position (ratchet 26 rotated counter-clockwise relative to Figure 2, with surface 27a contacting surface 30c)  and a striker release position (Figure 3), said ratchet having a ratchet locking surface (27b-1 Figure 2); and 
(30, 40 Figure 2) pivotally mounted in said housing for pivoting movement about a pivot axis (32 Figure 2) between a ratchet checking position (Figure 2) and ratchet releasing position (Figure 3) and comprising a free end (40a Figure 2) being engaged with said ratchet locking surface while said pawl assembly is in said ratchet checking position to releasably maintain said ratchet in one of said first striker capture position (Figure 2) and said second striker capture position and a deformable portion (40c Figure 2) undergoing a deformation allowing said ratchet to pivot from said first striker capture position to said second striker capture position in response to said ratchet pivoting during a crash event (Col 6 PP 2).
Otsuka does not disclose that the closure latch assembly is for a motor vehicle closure panel.
However, Nishio discloses a similar vehicle latch for use in a motor vehicle closure panel (PP 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the closure latch assembly of Otsuka to secure the motor vehicle closure panel of Nishio. One would have been motivated to make this substitution in order to add the crash safety features of Otsuka’s latch the closure panel of Nishio. 

With regards to claim 2, Otsuka in view of Nishio teaches the closure latch assembly of claim 1, 
wherein said deformation (Col 6 PP 2) alters an angle of a force (Figure 2 shows that pawl assembly surfaces 40a and 30c engage the ratchet at different angles) applied by the 

With regards to claim 3, Otsuka in view of Nishio teaches the closure latch assembly of claim 2, 
wherein said deformation (Col 6 PP 2) causes an increase in a closing torque on the pawl assembly due to the force applied by the ratchet to urge the pawl assembly towards the ratchet checking position when the ratchet is in the second striker capture position (Figure 2 shows that pawl assembly surfaces 40a and 30c engage the ratchet at different angles. The deformation of 40c causes the ratchet to move from the first striker capture position [engaging surface 40a] to the second striker capture position [engaging surface 30c]. The changed angle of engagement causes an increase in a closing torque on the pawl assembly due to the force applied by the ratchet to urge the pawl assembly towards the ratchet checking position).

With regards to claim 4, Otsuka in view of Nishio teaches the closure latch assembly of claim 1, 
wherein said deformable portion (40c Figure 2) extends along a longitudinal axis between the pivot axis (32 Figure 2) and the free end (40a Figure 2). (Figure 2 shows that an axis extending from the pivot point through the free end runs through the extension of the deformable portion.)


wherein said deformable portion (40c Figure 2) is configured to collapse towards the pivot axis (32 Figure 2) during the crash event in response to the ratchet (26 Figure 2) applying a force on the pawl assembly exceeding a critical load of the deformable portion (Col 6 PP 2).

With regards to claim 7, Otsuka in view of Nishio teaches the closure latch assembly of claim 1, 
wherein said deformable portion (40c Figure 2) extends parallel (out of the page in Figure 2, vertically in Figure 4) to the pivot axis (32 Figure 2).

With regards to claim 8, Otsuka in view of Nishio teaches the closure latch assembly of claim 1, 
wherein said pawl assembly (30, 40 Figure 2) comprises a first pawl (30 Figure 2) and a second pawl (40 Figure 2) operably coupled (by spring 42, Figure 2) to one another, said second pawl comprising said free end (40a Figure 2) and said deformable portion (40c Figure 2).

With regards to claim 9, Otsuka in view of Nishio teaches the closure latch assembly of claim 8, 
wherein said second pawl (40 Figure 2) is configured to abut (Figure 4 shows the abutting surfaces of 30 and 40, which prevent additional deformation beyond what is allowed in the deformation region surrounding 40c) said first pawl (30 Figure 2) in response to said (by engagement of surfaces 27a and 30c, Figure 2) of said free end (40a Figure 2) towards said pivot axis (32 Figure 2) during the crash event and to limit pivoting movement (counter-clockwise, Figure 2) of the ratchet away (26 Figure 2) from the second striker capture position (ratchet 26 rotated counter-clockwise relative to Figure 2, with surface 27a contacting surface 30c) towards the striker release position (Figure 4).

With regards to claim 10, Otsuka in view of Nishio teaches the closure latch assembly of claim 8, 
wherein said second pawl (40 Figure 2) is configured to abut an oblique surface (30a Figure 2) provided on said first pawl (30 Figure 2) when the ratchet (26 Figure 2c) is in the second striker capture position (ratchet 26 rotated counter-clockwise relative to Figure 2, with surface 27a contacting surface 30c) in response to said deformation to direct a force applied by the ratchet on the pawl assembly (30, 40 Figure 2) to increase a closing torque (Figure 2 shows that pawl assembly surfaces 40a and 30c engage the ratchet at different angles. The deformation of 40c causes the ratchet to move from the first striker capture position [engaging surface 40a] to the second striker capture position [engaging surface 30c]. The changed angle of engagement causes an increase in a closing torque on the pawl assembly due to the force applied by the ratchet to urge the pawl assembly towards the ratchet checking position) on the pawl assembly due to the force applied by the ratchet and urge the pawl assembly towards the ratchet releasing position (interpreted as referring to the ratchet checking position of Figure 2).

(of deformation portion 40c, Figure 2) alters a surface of the free end (40a Figure 2) facing the ratchet (26 Figure 2) to present to the ratchet an acutely angled surface (30c Figure 2) relative to a line extending from a contact point (on surface 27a, Figure 2) of the ratchet on the surface through the pivot axis (32 Figure 2).

With regards to claim 12, Otsuka in view of Nishio teaches the closure latch assembly of claim 1, 
wherein the ratchet (26 Figure 2) includes an apex (27b Figure 2) for engaging said the pawl assembly (30, 40 Figure 2) when in the first striker capture position (Figure 2), and a sloped surface (27a Figure 2) for engaging said pawl assembly when in the second striker capture position (ratchet 26 rotated counter-clockwise relative to Figure 2, with surface 27a contacting surface 30c).

With regards to claim 13, Otsuka in view of Nishio teaches the closure latch assembly of claim 1, 
wherein said deformation (of deformation portion 40c, Figure 2) shifts a force vector extending through the pivot axis (32 Figure 2) as a result of the ratchet (26 Figure 2) engaging the pawl assembly (30, 40 Figure 2) when the ratchet is in the first striker capture position (Figure 2) and the pawl assembly is in the ratchet checking position (Figure 2) to a force vector extending offset the pivot axis as a result of the ratchet engaging the pawl assembly when the ratchet is in the second striker capture position (ratchet 26 rotated counter-clockwise relative to Figure 2, with surface 27a contacting surface 30c) and the pawl is in the ratchet checking position. (Figure 2 shows that pawl assembly surfaces 40a and 30c engage the ratchet at different angles. The deformation of 40c causes the ratchet to move from the first striker capture position [engaging surface 40a, with a force vector passing through the pivot axis 32] to the second striker capture position [engaging surface 30c, with a force vector now offset from the pivot axis 32]. The changed angle of engagement causes an offsetting of the force vector and thus an increase in the closing torque.)

Claim 6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view Nishio in further view of Cumbo (US-20120313384-A1).

With regards to claim 6, Otsuka in view of Nishio teaches the closure latch assembly of claim 5.
Otsuka is silent on the material of the pawl assembly.
However, Cumbo discloses a vehicle latch with a pawl (84 Figure 4) formed of metal (PP 0043) and including a bent engagement tab (93 Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the pawl assembly of Otsuka from bent metal. One would have been motivated to use metal because of high degree of strength of bendability, as is common in the art.
Thus, Otsuka in view of Cumbo teaches that the deformable portion (40c Figure 2 – Otsuka) is formed from a metal sheet (PP 0043 – Cumbo) and said deformation is an out-of-(Otsuka Figure 4 shows that the deformation portion 40c will deform by buckling upwards, or out of the plane of Figure 2) of the metal sheet.

With regards to claim 14, Otsuka in view of Nishio teaches a closure latch assembly (20 Figure 1) for a motor vehicle closure panel (11 Figure 1), comprising: 
a housing (22 Figure 2); 
a ratchet (26 Figure 2) pivotably mounted in said housing for pivoting movement between a striker capture position (Figure 2) and a striker release position (Figure 4), said ratchet having a ratchet locking surface (27b-1 Figure 2); and 
a pawl assembly (30, 40 Figure 2) pivotally mounted in said housing for pivoting movement about a pivot axis (32 Figure 2) between a ratchet checking position (Figure 2) and ratchet releasing position (Figure 4) and having a free end (40a Figure 2) being engaged with said ratchet locking surface when said pawl assembly is in said ratchet checking position to releasably maintain said ratchet in said striker capture position.
Otsuka is silent on the material of said pawl assembly.
However, Cumbo discloses a vehicle latch with a pawl (84 Figure 4) formed of metal (PP 0043) and including a bent engagement tab (93 Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the pawl assembly of Otsuka from bent metal, and using a bent engagement tab to form the free end of Otsuka’s pawl assembly. One would have been motivated to use metal because of high degree of strength of bendability, as is common in the art. One would have been further motivated to form the free end of Otsuka’s pawl assembly from a bent 
Therefore, Otsuka in view of Cumbo teaches a pawl assembly (30, 40 Figure 2 – Otsuka) being formed from a metal sheet (PP 0043 – Cumbo), wherein said free end (40a Figure 2 – Otsuka) is defined by an uncut portion (93 Figure 4 – Cumbo) of the metal sheet.

With regards to claim 15, Otsuka in view of Nishio in further view of Cumbo teaches the closure latch assembly for a motor vehicle closure panel of claim 14, 
wherein said metal sheet (PP 0043 – Cumbo) comprises opposite sides extending between a cut portion (edge of 40d, Figure 2 – Otsuka) of the metal sheet and said uncut portion (the free end 40a of Otsuka Figure 2 formed as a bent engagement tab in the style of 93 Figure 4 of Cumbo) is defined by one of the opposite sides (these are opposite ends of pawl 40, Figure 2 – Otsuka).

With regards to claim 16, Otsuka in view of Nishio in further view of Cumbo teaches the closure latch assembly for a motor vehicle closure panel of claim 15, 
where the cut portion (edge of 40d, Figure 2 – Otsuka) comprises a coefficient of friction that is greater (PP 0003 – Nishio) than a coefficient of friction of the uncut portion (the free end 40a of Otsuka Figure 2 formed as a bent engagement tab in the style of 93 Figure 4 of Cumbo).


wherein said metal sheet (PP 0043 – Cumbo) comprises a bend (93 Figure 4 – Cumbo) to present one of the opposite sides (the free end 40a, Figure 2 – Otsuka) to face the ratchet locking surface (27b-1 Figure 2) when the pawl assembly (30, 40 Figure 2) is in the ratchet checking position (Figure 2) and the ratchet (26 Figure 2) is the striker capture position (Figure 2).

With regards to claim 18, Otsuka in view of Nishio in further view of Cumbo teaches the closure latch assembly for a motor vehicle closure panel of claim 17, 
wherein the ratchet (26 Figure 2) includes an apex (27b Figure 2) for engaging said uncut portion (the free end 40a of Otsuka Figure 2 formed as a bent engagement tab in the style of 93 Figure 4 of Cumbo).

With regards to claim 19, Otsuka in view of Nishio in further view of Cumbo teaches the closure latch assembly for a motor vehicle of claim 14, 
where said pawl assembly (30, 40 Figure 2) include a deformable portion (40c Figure 2) undergoing a deformation (Col 6 PP 2) in response to said ratchet (26 Figure 2) pivoting during a crash event.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Di Giusto (US-5092639-A).

With regards to claim 20, Otsuka discloses a method (Col 6 PP 2) of preventing inadvertent release of a ratchet (26 Figure 2) of a closure latch assembly (20 Figure 2) from a striker capture position (Figure 2) to a striker release position (Figure 4) during a crash condition, comprising: 
providing a pawl assembly (30, 40 Figure 2) having a first pawl (30 Figure 2) pivotably mounted in a housing (22 Figure 2) for pivoting movement about a first pivot axis (32 Figure 2) between a ratchet checking position (Figure 2) and a ratchet releasing position (Figure 4) and having a second pawl (40 Figure 2) pivotably mounted on said first pawl.
Otsuka does not disclose that the second pawl pivot axis is spaced apart from the first pawl pivot axis.
However, Di Giusto discloses a motor vehicle with a pawl assembly (20 Figure 3) including a first pawl (10 Figure 3) with a first pivot axis (11 Figure 3) and a second pawl (30 Figure 3) with a second pivot (35 Figure 3) spaced apart from the first pivot axis, in order to reduce the force required to open the lock (Col 3 PP 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to offset the pivot axes of the first and second pawl of Otsuka in order to reduce the force required the lock to the advantage of user comfort (Col 3 PP 5).
Thus Otsuka in view of Di Giusto teaches a second pawl (40 Figure 2 – Otsuka) pivotably mounted on said first pawl (30 Figure 2 – Otsuka) for pivoting movement about a second pivot axis spaced from said first pivot axis (as taught by Di Giusto), 
(27b-1 Figure 2 – Otsuka) of said ratchet while said first pawl is in said ratchet checking position to releasably maintain said ratchet in said striker capture position and 
said second pawl being pivotal relative to said first pawl (against the biasing force of spring 42, Figure 2 – Otsuka) about said second pivot axis when said first pawl pivots toward said ratchet releasing position (Figure 4 – Otsuka) to allow said ratchet to pivot to the striker release position (Figure 4); and 
configuring a free end (40a Figure 2) of said second pawl to collapse under an impact force (deformation of portion 40c allows the free end to collapse towards the pivot axis 32, Figure 2, Col 6 PP 2) imparted by said ratchet locking surface to bring said ratchet locking surface into operable locking relation (via intermediate ratchet surface 27a, Figure 2) with a free end (30c Figure 2) of said first pawl.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160290021-A1: A related motor vehicle latch.
US-5188406-A: A related motor vehicle latch.
WO-2011023182-A2: A related motor vehicle latch.
FR-2930581-A1: A related motor vehicle latch.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/                                                                                                                   Supervisory Patent Examiner, Art Unit 3675